Supplement dated March 16, 2012 to the Class R-1, Class R-2, Class R-3, Class R-4 and Class R-5 Shares Prospectus for Principal Funds, Inc. dated December 30, 2011 This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. Throughout the prospectus, delete “1-800-547-7754” and substitute “1-800-222-5852”. FUND SUMMARIES Preferred Securities Fund In the Performance section, delete the paragraph above the heading “Total Returns as of December 31 each year (Class R-2 shares)” and substitute: Performance of a blended index shows how the Fund's performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. The weightings for the Preferreds Blended Index in the Average Annual Total Returns table are 50% BofA Merrill Lynch Fixed Rate Preferred Securities and 50% Barclays Capital U.S.
